Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 11/11/2021 amendment/responses in the application of STOJANOVSKI et al. for “NETWORK INITIATED CONNECTION TRANSFER” filed 03/30/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 28-48 are now pending. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALEB et al et al. (US 2012/0307799 A1), hereinafter TALEB, in view of HOFFMANN (US 2017/0034122 A1).
Regarding claim 36, TALEB discloses one or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a user equipment to: 

receive, from a network node, an instruction to communicate with the data network via a second connection, wherein the second connection is managed by a second IP anchor node and is associated with a second IP address or prefix (if available, establishing any new sessions of said mobile terminal to said APN by establishing a new PDN connection to said second PDN gateway, while keeping already ongoing sessions associated with the existing PDN connection to said first PDN gateway, see ¶ 0011); and 
communicate with the data network via the second connection based on the instruction, wherein the first connection at least partially overlaps, in time, with the second connection (while keeping already ongoing sessions associated with the existing PDN connection to said first PDN gateway, see ¶ 0011). 
TALEB fails to disclose that the first and second IP anchor nodes are user-plane function node. 
In same field of endeavor, HOFFMANN discloses that FIG. 1 shows an architecture which mainly separates CP and UP functions of a P-GW and S-GW further into a P-GW user/data plane (P-GW-U) and a P-GW control plane (P-GW-C) and respectively into S-GW-U and S-GW-C. P-GW-U/S-GW-U can be seen as packet forwarding entities in the transport plane while P-GW-C/S-GW-C may be implemented as virtualized control processes with several instances running in the cloud. In a non-
Therefore, it would have been obvious to one having ordinary in the art at before the effective filing date of the claimed invention to incorporate HOFFMANN’s teaching of proving user-plane P-GW node in the network taught by TALEB in order to comply with 3GPP LTE system where the P-GW node and S-GW are user-plane entities.  

Regarding claim 37, TALEB discloses transmit the instruction in a non-access stratum (NAS) message (transmitting NAS signaling, see ¶ 0021). 
Regarding claim 38, TALEB discloses transmit at least a portion of the second IP address or prefix to the UE (the mobile terminal binds new IP sessions (including all kinds of IP flows and/or connections) when they are established with their corresponding PDN gateways. A straightforward solution for such binding would be mapping "IP address of destination peer, application type, and protocol types" with the PDN Gateway….By so doing, mobile terminals always remember which of their IP flow/connection/session uses which PDN connection, see ¶ 0025).
Regarding claim 42, TALEB discloses a method comprising: 
transmitting or receiving messages to or from a data network via a first connection managed by a first Internet Protocol (IP) anchor node, the first connection 
receiving, from a network node, an instruction to transmit or receive messages to or from the data network via a second connection, wherein the second connection is managed by a second IP anchor node and is associated with a second IP address or prefix (if available, establishing any new sessions of said mobile terminal to said APN by establishing a new PDN connection to said second PDN gateway, while keeping already ongoing sessions associated with the existing PDN connection to said first PDN gateway, see ¶ 0011); and 
transmitting or receiving messages to or from the data network via the second connection based on the instruction, wherein the first connection at least partially overlaps, in time, with the second connection (while keeping already ongoing sessions associated with the existing PDN connection to said first PDN gateway, see ¶ 0011). 
TALEB fails to disclose that the first and second IP anchor nodes are user-plane function node. 
In same field of endeavor, HOFFMANN discloses that FIG. 1 shows an architecture which mainly separates CP and UP functions of a P-GW and S-GW further into a P-GW user/data plane (P-GW-U) and a P-GW control plane (P-GW-C) and respectively into S-GW-U and S-GW-C. P-GW-U/S-GW-U can be seen as packet forwarding entities in the transport plane while P-GW-C/S-GW-C may be implemented as virtualized control processes with several instances running in the cloud. In a non-roaming environment, S-GW-C and P-GW-C, S-GW-U and P-GW-U can either be 
Therefore, it would have been obvious to one having ordinary in the art at before the effective filing date of the claimed invention to incorporate HOFFMANN’s teaching of proving user-plane P-GW node in the network taught by TALEB in order to comply with 3GPP LTE system where the P-GW node and S-GW are user-plane entities.  

Regarding claim 43, TALEB discloses transmit the instruction in a non-access stratum (NAS) message (transmitting NAS signaling, see ¶ 0021). 
Regarding claim 44, TALEB discloses transmit at least a portion of the second IP address or prefix to the UE (the mobile terminal binds new IP sessions (including all kinds of IP flows and/or connections) when they are established with their corresponding PDN gateways. A straightforward solution for such binding would be mapping "IP address of destination peer, application type, and protocol types" with the PDN Gateway….By so doing, mobile terminals always remember which of their IP flow/connection/session uses which PDN connection, see ¶ 0025).

Claims 28-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALEB in view of KEMPF et al. (US 2012/0303835 A1), hereinafter KEMPF, and further in view of HOFFMANN. 
TALEB discloses one or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a control-plane in a network (MME, see ¶ 0021) to: 
determine to switch a user equipment (UE) from a first connection with a data network to a second connection with the data network, wherein the first connection is managed by a first Internet Protocol (IP) anchor node (first P-GW gateway) and is associated with a first IP address or prefix and the second connection is associated with a second IP address or prefix (monitoring whether a more suitable PDN gateway--second PDN gateway-than said first PDN gateway becomes available for said mobile terminals, see ¶ 0010; the mobile terminal binds new IP sessions (including all kinds of IP flows and/or connections) when they are established with their corresponding PDN gateways. A straightforward solution for such binding would be mapping "IP address of destination peer, application type, and protocol types" with the PDN Gateway, see ¶ 0025); 
select a second IP anchor node to manage the second connection (selecting second PDN gateway, see ¶ 0010-0010); and 
transmit, to the UE, an instruction to use the second connection with the second IP address or prefix, wherein the first connection at least partially overlaps, in time, with the second connection (if available, establishing any new sessions of said mobile terminal to said APN by establishing a new PDN connection to said second PDN gateway, while keeping already ongoing sessions associated with the existing PDN connection to said first PDN gateway, see ¶ 0011). 
TALEB fails to disclose that the claimed subject matter is implemented by one or more processors in a control-plane cloud in a network.  
In the same field of endeavor, KEMPF discloses that control entities such as MME, PCRF, HSS, are implemented in the cloud computing system (see figure 13 and ¶ 0067).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KEMPF’s teaching in the network taught by TALEB for the control plane implemented in the cloud computing system utilizes resource more efficiently than an architecture with the control plane implemented in the plurality of network elements of the 3GPP network. 
The combination of TALEB-KEMPF, however, is silent on the first and second IP anchor nodes are user-plane function node. 
In same field of endeavor, HOFFMANN discloses that FIG. 1 shows an architecture which mainly separates CP and UP functions of a P-GW and S-GW further into a P-GW user/data plane (P-GW-U) and a P-GW control plane (P-GW-C) and respectively into S-GW-U and S-GW-C. P-GW-U/S-GW-U can be seen as packet forwarding entities in the transport plane while P-GW-C/S-GW-C may be implemented as virtualized control processes with several instances running in the cloud. In a non-roaming environment, S-GW-C and P-GW-C, S-GW-U and P-GW-U can either be separated or co-located. FIG. 1 shows separated S/P-GW control and user plane functions (see ¶ 0005 and figure 1).
Therefore, it would have been obvious to one having ordinary in the art at before the effective filing date of the claimed invention to incorporate HOFFMANN’s teaching TALEB-KEMPF in order to comply with 3GPP LTE system where the P-GW node and S-GW are user-plane entities.  

Regarding claim 29, TALEB discloses transmit the instruction in a non-access stratum (NAS) message (transmitting NAS signaling, see ¶ 0021). 
Regarding claim 30, TALEB discloses transmit at least a portion of the second IP address or prefix to the UE (the mobile terminal binds new IP sessions (including all kinds of IP flows and/or connections) when they are established with their corresponding PDN gateways. A straightforward solution for such binding would be mapping "IP address of destination peer, application type, and protocol types" with the PDN Gateway….By so doing, mobile terminals always remember which of their IP flow/connection/session uses which PDN connection, see ¶ 0025). 
Regarding claim 31, TALEB discloses wherein the control-plane cloud includes a control-plane node or a radio access network node to determine to switch the UE from the first connection to the second connection (in case the MME has figured out that one or more PDN gateways are available for the mobile terminal which are more suitable than the one currently employed by the mobile terminal, MME may indicate this to the mobile terminal, see ¶ 0021). 
TALEB inherently discloses the instructions, when executed, further cause the control-plane cloud to: instruct one or more user-plane nodes to establish the second connection (inherent feature:  the MME instructs the user-planes nodes i.,e. LP-GW1, LP-GW2, see figure 3). 
Regarding claim 33, TALEB discloses determine to switch the UE from the first connection to the second connection based on a geographical proximity of the UE to the second IP anchor node (the degree of a suitability of a PDN gateway may be determined in terms of its capabilities, its load and/or its geographical proximity relative to the mobile terminal, see ¶ 0018). 
Regarding claim 35, TALEB disclose instruct the UE to move one or more existing traffic flows from the first connection to the second connection (when for a mobile terminal that accesses a particular APN using a given PDN connection, a more optimized/suitable PDN gateway becomes available, for instance as a result of a handoff performed by the mobile terminal to a new access point, the mobile terminal shall set up a new PDN connection to the more optimized PDN gateway when the UE wants to initiate new sessions to the same APN, see ¶ 0015). 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TALEB-KEMPF- HOFFMANN, in view of KAIPPALLIMALIL et al. (US 2015/0249999 A1), hereinafter KAIPPALLIMALIL.
Regarding claim 34, the combination of TALEB-KEMPF- HOFFMANN fails to disclose wherein to receive at least the portion of the second IP address or prefix, the UE is to process a router advertisement message or wherein the second IP address or prefix includes an IPv6 prefix.
	In the same filed of endeavor, KAIPPALLIMALIL discloses that sending a router
advertisement (RA) message containing at least a portion of the new IP prefix includes IPv6 for the UE (see ¶s 0050, 0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate KAIPPALLIMALIL’s teaching in network/system taught by the combination of TALEB-KEMPF- HOFFMANN to notify the parameter needed to set up a second PDN connection for wireless user equipment.

Claims 39-40, 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TALEB-HOFFMANN, in view of KAIPPALLIMALIL.
	Regarding claims 39-40, 45-46, the combination of TALEB-HOFFMANN fails to disclose wherein to receive at least the portion of the second IP address or prefix, the UE is to process a router advertisement message or wherein the second IP address or prefix includes an IPv6 prefix.
	In the same filed of endeavor, KAIPPALLIMALIL discloses that sending a router
advertisement (RA) message containing at least a portion of the new IP prefix includes IPv6 for the UE (see ¶s 0050, 0057).
KAIPPALLIMALIL’s teaching in network/system taught by the combination of TALEB-HOFFMANN to notify the parameter needed to set up a second PDN connection for wireless user equipment.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the the combination of TALEB-HOFFMANN, in view of ROELAND et al. (US 2016/0219480 A1), hereinafter ROELAND.
Regarding claim 41, the combination of TALEB-HOFFMANN fails to disclose the instructions, when executed, further cause the UE to: receive routing rules; and transmit, based on the routing rules, data from an application via the second connection. 
In the same field of endeavor, ROELAND discloses that when IP flow move (handover) from one network entity to another entity, the routing rule may be required update (see ¶ 0073).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement ROELAND’s teaching in the network taught by the combination of TALEB-HOFFMANN for providing seamless handover PDN connection for a moving UE. 

47 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TALEB-HOFFMANN, in view of KWEON et al. (US 2016/0219480 A1), hereinafter KWEON.
Regarding claim 47-48, the combination of TALEB-HOFFMANN fails to disclose routing traffic flows created after the second connection is established to the second connection; and moving one or more existing traffic flows from the first connection to the second connection.
In the same field of endeavor, KWEON discloses when the UE has one or more flows which can perform higher-layer mobility management using an IP address from the PDN connection offered to the MME, the UE can establish an additional PDN connection via the second PGW in step 4c. Next, in step 5c, the UE can force the flow to hand over from the first PGW to the second PGW. Finally, when all such flows are handed over to the second PGW or terminated, the UE can release the PDN connection via the first PGW (case (c), see FIG. 18 below) (see ¶ 0091). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KWEON’s teaching in the network taught by the combination of TALEB-HOFFMANN in order to efficiently utilize the limited resources with providing optimal connection a moving UE. 

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TALEB-HOFFMANN- KAIPPALLIMALIL, in view of KWEON.
Regarding claim 48, the combination of TALEB-HOFFMANN- KAIPPALLIMALIL fails to disclose determining the first connection does not support any active flows; and 
In the same field of endeavor, KWEON discloses when the UE has one or more flows which can perform higher-layer mobility management using an IP address from the PDN connection offered to the MME, the UE can establish an additional PDN connection via the second PGW in step 4c. Next, in step 5c, the UE can force the flow to hand over from the first PGW to the second PGW. Finally, when all such flows are handed over to the second PGW or terminated, the UE can release the PDN connection via the first PGW (case (c), see FIG. 18 below) (see ¶ 0091). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KWEON’s teaching in the network taught by the combination of TALEB-HOFFMANN- KAIPPALLIMALIL in order to efficiently utilize the limited resources with providing optimal connection a moving UE. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412